DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 10 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amending of the independent claims necessitated further search and consideration of prior art not present in the prior action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pub 20170005775) in view of Bashar (US Pub 20160269978) and Cheng (herein after Chen) (US Pub 2015022399).
Re claim 10, Cheng discloses a method, comprising: 
Connecting (Figure 3 element 302; Figure 11 element 1100; Paragraphs 38, 44, 108), by a user equipment (UE) (Figure 3 element 302; Figure 11 element 1100; Paragraphs 38, 44, 108), to a primary serving cell (PCell) (Figure 3; Figure 11 element 
Connecting (Figure 3 element 302; Figure 11 element 1100; Paragraphs 38, 44, 108), by the UE (Figure 3 element 302; Figure 11 element 1100; Paragraphs 38, 44, 108), to a secondary serving cell (SCell) (Figure 3; Figure 11 element 1106; Paragraphs 38, 44, 108) operating on an unlicensed frequency spectrum (Figure 3; Figure 11 element 1106; Paragraphs 38, 44, 108); 
Monitoring (Figure 3 steps 3:2, 3:3, 3:4; Figure 11; Paragraphs 38, 44, 108), by the UE (Figure 3 steps 3:2, 3:3, 3:4; Figure 11; Paragraphs 38, 44, 108), the SCell to determine an idle status of the SCell (Figure 3 steps 3:2, 3:3, 3:4; Figure 11; Paragraphs 38, 44, 108); and 
Transmitting (Figure 3 step 3:5; Figure 11 ul/dl communications; Paragraphs 38, 42, 44, 108) data on the SCell based on the idle status of the SCell (Figure 3 step 3:5; Figure 11 ul/dl communications; Paragraphs 38, 42, 44, 108); however Cheng fails to explicitly disclose (1) receiving, by the UE, a discovery signal on the SCell; and (2) receiving, by the UE, a channel state information reference signal (CSI-RS) on the SCell during discovery signal occasions.
Regarding item (1) above this design is however disclosed by Bashar.  Bashar discloses receiving, by the UE, a discovery signal on the SCell (Paragraphs 86, 102; Figure 9, Figure 10; Paragraphs 63-68; Figure 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cheng in order to incorporate the discovery signaling as shown in Bashar in order to allow for an efficient use of 
Regarding item (2) above, this design is however disclosed by Chen.  Chen discloses receiving (Paragraphs 17, 30, 84-85), by the UE (Paragraphs 17, 30, 84-85), a channel state information reference signal (CSI-RS) (Paragraphs 17, 30, 84-85) on the SCell (Paragraphs 17, 30, 84-85) during discovery signal occasions (Paragraphs 17, 30, 84-85).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cheng in order to incorporate the reference signaling as shown in Chen in order to allow for channel information and characteristics to be accessible to facilitate a more efficient and effective discovery process.

Re claim 21, Cheng discloses a user equipment (UE), comprising: 
a transceiver (Figure 3 element 302; Figure 11 element 1100; Paragraphs 38, 44, 108) configured to connect to a primary serving cell (PCell) (Figure 3; Figure 11 element 1102; Paragraphs 38, 44, 108) operating on a licensed frequency spectrum (Figure 3; Figure 11 element 1102; Paragraphs 38, 44, 108), connect (Figure 3 element 302; Figure 11 element 1100; Paragraphs 38, 44, 108) to a secondary serving cell (SCell) (Figure 3; Figure 11 element 1106; Paragraphs 38, 44, 108) operating on an unlicensed 
a processor (Paragraphs 9, 12 and 58-60) configured to determine (Figure 3 steps 3:2, 3:3, 3:4; Figure 11; Paragraphs 38, 44, 108) an idle status of the SCell (Figure 3 steps 3:2, 3:3, 3:4; Figure 11; Paragraphs 38, 44, 108), 
wherein the transceiver is further configured to transmit data (Figure 3 step 3:5; Figure 11 ul/dl communications; Paragraphs 38, 42, 44, 108) on the SCell based on the idle status of the SCell (Figure 3 step 3:5; Figure 11 ul/dl communications; Paragraphs 38, 42, 44, 108); however Cheng fails to explicitly disclose (1) to receive a discovery signal on the SCell; and (2) and to receive a channel state information reference signal (CSI-RS) on the SCell during discovery signal occasions.
Regarding item (1) above this design is however disclosed by Bashar.  Bashar discloses to receive a discovery signal on the SCell (Paragraphs 86, 102; Figure 9, Figure 10; Paragraphs 63-68; Figure 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cheng in order to incorporate the discovery signaling as shown in Bashar in order to allow for an efficient use of communication frequency and overhead by controlling when and how discovery signaling is performed in the given communication environment to reduce unnecessary or unwanted signaling and to free up bandwidth and reduce consumption in specific frequency spectrums.
Regarding item (2) above, this design is however disclosed by Chen.  Chen discloses to receive (Paragraphs 17, 30, 84-85) a channel state information reference 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Cheng in order to incorporate the reference signaling as shown in Chen in order to allow for channel information and characteristics to be accessible to facilitate a more efficient and effective discovery process.
Re claim 12, the combined disclosure of Cheng, Chen and Bashar as a whole discloses the method of claim 10, Cheng further discloses comprising accessing the unlicensed frequency spectrum (Paragraph 105) with carrier sense multiple access with collision avoidance (CSMA/CA) (Paragraph 105).

Re claim 22, the combined disclosure of Cheng, Chen and Bashar as a whole discloses the method of claim 21, Cheng further discloses wherein the UE is further configured to access the unlicensed frequency spectrum (Paragraph 105) with carrier sense multiple access with collision avoidance (CSMA/CA) (Paragraph 105).

Allowable Subject Matter
Claims 13-16 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious the limitations of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/Primary Examiner, Art Unit 2631